J   -S43017-19
                                   2020 PA Super 9


    COMMONWEALTH OF PENNSYLVANIA              :       IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA

                 v.


    TERRY BOWENS

                       Appellant              :       No. 341 MDA 2018

         Appeal from the Judgment of Sentence Entered October 23, 2017
     In the Court of Common Pleas of York County Criminal Division at No(s):
                            CP-67-CR-0007390-2016

BEFORE:        GANTMAN, P.J.E., DUBOW, J., and STEVENS, P.J.E.*

CONCURRING STATEMENT BY STEVENS, P.J.E.:                 FILED JANUARY 17, 2020

          I concur with the majority and write separately only to amplify that had

the Commonwealth presented evidence of Appellant's relevant conspiratorial

text messages, as acquired through either         a   warrant search of his cell phone

or    a   lawful search of Co-defendant's phone, it would have established

Appellant's joint constructive possession of the contraband stored in the

locked glove box.




*   Former Justice specially assigned to the Superior Court.